DETAILED ACTION
This office action is in response to communications filed on March 23, 2021, concerning application number 16/117,280.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on March 23, 2021.  These drawings are acceptable.
Status of Claims
Amendment to the claims was filed on March 23, 2021.
Claims 2, 10-15, 20, and 22 were canceled.
Claims 1, 3-9, 16-19, and 21 are currently pending.
Rejoinder of Withdrawn Claims. Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-19 and 21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, Claims 16-19 and 21 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 1, 2019, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1, 3-9, 16-19, and 21 are examined in this office action.
Allowable Subject Matter
Claims 1, 3-9, 16-19, and 21 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The combination of Saltz et al. (US PG PUB 2010/0206393), Ageheim et al. (US 6,986,622) and Bertolozzi et al. (US 5,167,470) is the closest art to that of the instant application, except the combination does not disclose a weir does not include an opening.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753